Gilfillan, C. J.,
dissenting. I think the plaintiff may maintain the action. Though the title to real estate does not vest in the executor, yet it is subject to the demands of administration. When necessary, the rents, issues, and profits, and the value, may be resorted to as a sort of secondary fund for payment of debts and legacies, and, with a view to that end, the statute vests in the executor the right to its possession, and to the rents, issues, and profits, and to have it sold when necessary. He may take such possession, and receive the rents, issues, and profits, in anticipation of their being *424necessary for administration, and without showing that the necessity exists in fact. Miller v. Holberg, 22 Minn. 249.
The theory of the statute is that the entire estate, real and personal, as it exists at the time of the death, with the increase, shall be used; the personal property, with its increase, first, and then, if necessary, the rents, issues, and profits of the real estate, and the proceeds of its sale, in settling the estate and paying debts and legacies. This, of course, has to be done through the executor or administrator. It would seem inconsistent with this theory that in any case one might destroy or impair the value of the real estate, so that rents, issues, and profits should be prevented or diminished without any liability to the executor or administrator. I do not think it would be too liberal a construction of the statute, even leaving out section five of chapter 77, to hold that in such case the executor or administrator may recover for the damage done to the estate, to hold the amount recovered, as he would hold rents, issues, and profits, for payment of debts and legacies, if necessary, and, if not, for those entitled to the real estate. When construed with reference'to the general tenor of the statute, I think that section conclusive of the right to recover. If the purpose of the section were merely to abolish the doctrine as to executors de son tort, the first two lines are sufficient, and the last three are unnecessary. They could hardly have been inserted merely to declare the right of the executor to sue for injuring or intermed-dling with personal property, for that right existed at common law. The language imports something more than that, and, the statute being remedial, there is no apparent reason for attributing a meaning less than the language implies. It declares that,, for interfering with the property, the person so interfering is responsible to the executor, or general or special administrator, of such deceased person for the value of all property so taken or received, and for all damages caused by his acts to the estate of deceased. The section does not specify either personal property or real property; it uses only the general terms “property” and “estate,” words which include as well real as personal property. My construction of the section is that it intended to give the right of action for injuries' to the “estate,” of *425whatever kind of property it may consist, and by whatever wrongful acts they may be caused. The rules of the common law as to actions for trespass upon the real estate have no application to the statutory right of action so given. If that is not the-proper construction, then the executor or administrator can in no case recover for injuries to the real estate caused before he takes possession. There is no war-' rant in the .statute, nor in the principles of the common'law, so far as I can see, for the suggestion that, upon the executor or administrator resorting to the act, in many cases useless, inconvenient, and ■expensive, of taking possession of real estate, he may have an action for prior trespass.